Taylor, J.
(dissenting). I am unable to agree that there is any evidence fairly tending to show actionable negligence. It must be conceded that there was evidence tending to show that the railing as such was defective; that the car went over the bank at a point directly over the culvert, treating the tile drain through the fill as such; and that a suitable guard rail at that point would have averted the accident. Still an important part of the case to establish liability is lacking. In no view of the evidence was the railing a part of the culvert or in any sense appurtenant thereto. All agree that the fill was not an approach to the culvert, so our cases holding towns liable for insufficient guarding of approaches are not in point. As I view it, the evidence tended to show no more than that the fill created such a situation that the statute (G. L. 4534) required the defendant to erect and maintain a suitable railing. But towns are not liable in damages for negligence in this regard. Moody v. Town of Bristol, 71 Vt. 473, 45 Atl. 1038. It is only for insufficiency or want of repair of a bridge or culvert that the statute gives a right of recovery. G. L. 4615. That a culvert may be insufficient, in contemplation of the statute, for lack of a railing *435or guard suitable to the place and conditions is not questioned, and I can readily agree with the majority that the defendant’s liability depends upon whether it be shown that the culvert in question was insufficient in this regard; but I cannot agree that the evidence has any such tendency. I conceive the law to be that, to establish liability, there must be some evidence fairly tending to show that the railing was required to make the culvert safe for travelers. I find no evidence connecting the culvert with the accident. The condition of the roadbed was in no way affected by the presence of the tile through the fill. The accident would have happened in the same manner and for the same reasons if the culvert had not been there, or being there, if it had extended to a point outside the limits of the highway. In short, the presence of the culvert is in no way connected with the happening of the accident, and the railing is not shown to have been required because of the culvert, but for a wholly independent reason, as to which there is no liability. I am forced to the conclusion that the defendant’s motion for a directed verdict should have been sustained.
Powers, J., concurs in the dissent.